Order entered September 13, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01209-CV

                           KEVIN REID ALTHOUSE, Appellant

                                              V.

                                  JULIA BURKS, Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-01338

                                          ORDER
       The Court has before it appellant’s September 10, 2013 application to continue

proceeding in forma pauperis. The Court DENIES the motion without prejudice to appellant’s

right to file an affidavit of indigence and motion for extension of time in compliance with TEX.

R. APP. P. 20.1.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE